DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 09/15/2022. Claims 1-6, 8-14, 19-21 were pending.  Claims 7, 15-18 were cancelled. Claims 11-14 were withdrawn. Claims 20-21 were new claims.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“Dobbins does not specifically disclose the diameter of these surface features 62. But 
Dobbins' disclosure suggests that the diameter of features 62 is much larger than 2-20 microns. Dobbins discloses that features 62 have a lateral center-to-center pitch ranging from 1.5-25 millimeters. Id.,   ¶[0086]. Dobbins also discloses that patterning features 197 (which can be projections or indentations) used to fabricate features 62 have a size that is at least 0.5 times the size of the lateral center-to-center pitch (i.e., 0.75-12.5 millimeters). Id., ¶¶[0116] and [0119], and Figs. 12A-13B. 
Based on Dobbins' disclosure, surface features 62 can have a lateral size (e.g., diameter) of about 0.75-12.5 millimeters (i.e., 750-12,500 microns). The smallest size, 750 microns, is 37.5 times larger than the top end of the claimed range of 2-20 microns. 
In sharp contrast to Dobbins, Carlson disclosures a textured glass panel for reducing surface reflections and sparkle. See Carlson, ¶¶ [0003]-[0005]. Carlson's glass panel can have a RMS (Rq) roughness ranging from 10-800 nm and a feature size of 1-50 microns. Id., ¶¶ [0021] and [0029]. The RMS (Rq) roughness and feature size of Carlson's glass panel are designed to minimize a "sparkle ranking" of the glass panel, which is related to the ability of the panel to prevent a grainy appearance when placed on top of an LCD screen. Id.,  ¶¶ [0004], [0024], and [0025]. 
Given the disparate disclosures of Dobbins and Carlson, it would not have been obvious to modify Dobbins' surface features in view of Carlson. Reducing the diameter of Dobbins' surface features by a factor of at least 37.5 is a significant change to Dobbins' surface features and Carlson provides no motivation to make this change. Carlson does not teach or suggest that surface features having a diameter of 1-50 microns would be capable of mitigating electrostatic charge and friction for a LCD thin-film-transistor substrate-the purpose of Dobbins' surface features 62. What is more, Carlson discloses that the textured surface can achieve a RMS (Rq) surface roughness of 10- 800 nm, which is not the same as the Ra surface roughness required by Dobbins.1 
If anything, Dobbins teaches away from reducing the diameter of Dobbins' surface features to 2-20 microns. As discussed above, Dobbins discloses that the surface features 62 can have a diameter of 750 microns. And Dobbins teaches that the diameter of surface features can be as large as 12,500 microns, which is 625 times larger than the top end of the claimed range of 2-20 microns. By teaching that the surface features 62 can have a lateral size (e.g., diameter) of up to 12,500 microns, Dobbins actually teaches away from reducing the size of the surface features as proposed by the Office. 
Absent hindsight, a person of ordinary skill in the art would not have been motivated to 
combine Dobbins and Carlson as proposed by the Office. A person of ordinary skill in the art would not have looked to Carlson's disclosure of a textured glass designed to improve a "sparkle ranking" for motivation to modify Dobbins' LCD thin-film-transistor substrate designed to mitigate electrostatic charge and friction. Moreover, a person of ordinary skill in the art would not have looked to Carlson's disclosure of a particular a RMS (Rq) surface roughness for motivation to modify Dobbins' substrate, which is designed based on specific Ra surface roughness.”
4.	Applicant’s arguments with respect to claim(s) 1-6, 8-10, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 3-6, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/053529 A1) in view of Zhu (WO 2008/123833 A1).
Regarding to claim 1, Lee discloses a device comprising:
An article comprising a textured glass substrate having a first face, and a second face and at least one edge;
the first face comprises an approximately planar surface having a first surface roughness Ra1 of less than or equal to 1 nm (See Fig 1, pages 6 lines 16-18, page 15 lines 4-5); read on applicant’s limitation “a first surface roughness of less than 2 nm”)
the second face comprising a textured surface having a second surface roughness, Ra2 is between 0.3 µm to 1 µm (See page 6 lines 1-5; Lee’s claim 2; Note:  0.3 µm = 300 nm, read on applicant’s limitation “surface roughness, Ra2, of from 200 nm to 600 nm);
and a plurality of surface features comprise a features size (i.e. width) of 2 µm to 40 µm (page 5 lines 20-25; Lee’s claim 1, 15)
Wherein the device is organic light emitting diodes (OLED) comprises anode, cathode and organic light emitting layer; wherein the textured glass substrate is coupled to the device (See abstract, page 1 lines 10-25,  page 14 lines 15-20, pages 15)
As to claim 1, Lee fails to disclose the textured glass substrate is couple to the device such that light emitting from the organic light emitting layer passes through the textured glass substrate.
However, Lee clearly teaches that the device is organic light emitting diodes which comprises a glass substrate, light emitting layer and anode and cathode (abstract, page 1 line 10-20; page 14 lines 15-20). Zhu teaches to use a texture glass substrate (606) for the organic light emitting display, wherein the device further comprises a cathode, an anode (604), and at least one organic light emitting layer that is capable of emitting light, wherein the textured glass substrate is coupled to the device such that light emitted from the organic light emitting layer passes through the textured glass substrate (Fig 6, page 11 to page 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Zhu by having the textured glass substrate is couple to the device such that light emitting from the organic light emitting layer passes through the textured glass substrate because equivalent and substitution of one for the other would produce an expected result.
As to claim 3, Lee discloses the textured glass substrate comprises a haze transmission of at least  70% including example at 83.7% and 82% measured by ASTM D 1003 (pages 7 lines 5-10; Lee’s claim 12; Table in page 29).  
As to claim 4, Lee discloses the first surface roughness, Ra1, is less than 1 nm (page 8 lines 16-17, page 15 lines 4-5; page 21 lines 19-23).
As to claim 5, Lee discloses the second roughness, Ra2, between 0.3 µm to 1 µm, including example of surface roughness of 0.7 µm (See page 6 lines 1-5; page 27 lines 16-20; Lee’s claim 2; Note:  0.3 µm = 300 nm; 0.7 µm = 700 nm; overlapping applicant’s claimed range).  As to claim 5, Lee fails to disclose or suggest the second surface roughness is from 400 to 540 nm.  Zhu discloses a texture surface (206) has a second surface can be varied from tenths of micro-inch to up to hundreds of micro-inch (page 9 line 1-5; Note 10 micro-inch = 254 nm; 20 micro-inch = 508 nm; read on applicants limitation “from 400 to 540 nm”).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal second surface roughness because it has been held that determination of workable ranges is not considered inventive.
As to claim 6, Lee disclose the feature size (i.e. width) is between 2 to 40 µm, preferable at most 10 µm (See page 5 lines 20-25; Lee’s claim 2, 15, within applicant’s range of 2 µm to 15 µm).
As to claim 19, Lee discloses the plurality of surface features comprises a height of 1 µm to 10 µm, including example of 3.1 µm (page 5 lines 20-25; page 22 lines 5-18, read on applicant’s limitation “a height of 2 µm to 8 µm”).
As to claim 20, Lee discloses the textured glass comprises a thickness of 150 µm to several mm, preferable from 0.3 to 2 mm (pages 15 lines 10-16; read on applicant’s range of “30 µm to 2 mm”).

As to claim 21, Lee fails to disclose the textured surface area faces away from the organic light emitting layer such that the light emitted from the organic light emitting layer passes through the approximately planar surface before passing through the textured surface.  Zhu discloses the textured surface area (106) faces away from the organic light emitting layer (112) such that the light emitted from the organic light emitting layer passes through the approximately planar surface before passing through the textured surface (Fig 1, Fig 6 pages 10-12).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Zhu by having the textured surface area (106) faces away from the organic light emitting layer (112) such that the light emitted from the organic light emitting layer passes through the approximately planar surface before passing through the textured surface it is capable of suppressing light reflection of the light emitting device (page 3 lines 20-32; page 4 lines 20-30).

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015/053529 A1) in view of Zhu (WO 2008/123833 A1) as applied to claim 1, 3-6, 19-21 above and further in view of Chiang et al. (US 2008/0095997 A1)
Regarding to claim 2, Lee and Zhu fail to disclose the textured glass substrate has a reflective haze of 0.5 or lowered as measured by ASTM D4039. However, Dobbins clearly teaches a textured glass substrate. Chiang discloses the glass substrate having a reflective haze of 1% to 99% as measured by ASTM D4039 (paragraph 0026 0035, 0041; Note: 1% = 0.01; 99% = 0.99; within applicant’s range of “0.5 or lower”). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal reflective haze because it has been held that determination of workable range is not considered inventive.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015/053529 A1) in view of Zhu (WO 2008/123833 A1) as applied to claims 1, 3-6, 19-21 above and further in view of Borrelli et al. (US 2015/0131156 A1)
Regarding to claim 8, Lee and Zhu fail to disclose the textured glass substrate provides an enhancement to light output from the organic light emitting layer of greater than 50% when compared to a second device identical to the device except that the second device substitute a planar, non-texture glass substrate of identical composition and thickness in place of the textured glass substrate, wherein the non-texture glass substrate comprises a first planar, non-texture face, a second non-textured face and at least one edge, the first planar, non-texture face comprising a surface roughness of less than 2 nm and the second planar, non-textured face comprising a surface roughness of less than 2 nm.  However, Lee clearly teaches the non-texture glass substrate comprises a first planar, non-textured face (first half of the Ra1 surface), a second non-textured face (second half of the Ra1 surface) and at least one edge, the first planar, non-texture face comprising a surface roughness of less than 1 nm.  Borrelli discloses organic light emitting display (OLED) having a glass substrate with light transmission of 40% or less, or 60% or less, or around 80% depending the degree of textured (Fig 3). A transmittance of 60% or less, or 80% or less is greater than 50% of a transmittance when compared with the 80% transmittance. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtains optimal light output (light transmission) from the organic light emitting device because it has been held that determination of workable range is not considered inventive.

11.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015/053529 A1) in view of Zhu (WO 2008/123833 A1) as applied to claims 1, 3-6, 19-21 above and further in view of Modi et al. (US 2012/0187367 A1).
Regarding to claims 9-10, Lee and Zhu fail to disclose the quantum efficiency of the device is 40% or greater (claim 9), or 60% or greater (claim 10). However, Lee clearly disclose the device is an optical device. Modi discloses an optical discloses having external quantum efficiency (EQE) value at 65%, 66%, 67% and 69% (See Table 2, paragraph 0431-0437). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal external quantum efficiency at 65%, or 66%, or 67% or 69% because it has been held that determination of workable range is not considered inventive.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713